Harris, J.
The only question made in this case is, whether the Superintendent of the Western & Atlantic Eail Eoad is liable to the process of garnishment ?
That process is one of statutory creation, and does not extend beyond the persons and classes of agents clearly within the provisions of law authorizing it. We think it manifest that the Superintendent of the Western & Atlantic Eail Eoad belongs to that class of public agents, like the Governor and Treasurer of the State, whom reasons of policy exempt as such agents from process of garnishment. It should be borne in mind that the Western & Atlantic Eail Eoad is not a corporation and liable like other corporations to suits and garnishments. It is the property solely of the State of Georgia and under the control and power of the legislature at all times. It is true the legislature has authorized suits for damages to be instituted against it — prescribed how. service is to be made, etc., as is authorized against other Eailroads (private corporations) for losses incurred or negligence or malfeasence as common carriers. This was a concession by the State of Georgia to the public of a right of suit against herself for particular wrongs, — and in thus allowing her Courts to take cognizance of the claims of individuals against her, she entirely with*242drew from the legislature those constant applications for compensation for injuries done or loss sustained in the working of her road. The right of suit against the Western & Atlantic Rail Road, for any and every cause, has not been given— it is limited, and beyond the cases in which the right of suit is expressly conferred, we are not disposed, by construction, to extend it. It is exclusively a matter for the legislature to enact whether the road of the State and its agents shall be made amenable in all respects as private corporations and their agents are. The great interests confided to the constant care of this public agent, the Superintendent of the Western & Atlantic Rail Road, — requiring, as we are satisfied they do, his whole time and undivided attention, furnish an argument of such overwhelming force against his amenability to the process of garnishment, that we unhesitatingly yield to it and affirm the judgment below.